Justice KOURLIS
dissenting.
The majority holds that section 15 — 11— 1106(2), C.R.S. (2004), does not permit Argus to file a statutory reformation claim in a subsequent judicial proceeding because of the operation of the doctrine of claim preclusion. Because I read the plain language of the statute as creating an exception to that doctrine, I respectfully dissent.
At issue is a 1990 real estate agreement whereby the E-470 Highway Authority (“Authority”) agreed to purchase the outer parcels of Britton’s land. Britton agreed, upon closing, to donate the interior parcel “for the purpose of constructing the Public Highway.” This donation was described as a conditional dedication. Pursuant to the parties’ agreement, the Authority would offer the donated portion back to Britton if it was not needed for highway purposes. The Authority did not use the interior parcel for the construction of E-470. Rather than returning the property, the Authority filed an action for declaratory judgment and quieting title against Britton in 2000. The trial court entered summary judgment in favor of the Authority holding that Britton’s interest was invalid because it violated the rule against perpetuities. The trial court’s order quieting title to the property in the Authority was affirmed on appeal. See E-470 Highway Auth. v. Argus Real Estate Partners, Inc., 70 P.3d 481 (Colo.App.2002).
In June 2002, Argus, an assignee of Brit-ton’s interest, filed a petition requesting reformation of the agreement to convey the property under section 15-11-1106(2). The trial court again entered summary judgment in favor of the Authority on the grounds that Argus’ claim for reformation was barred by res judicata — hereinafter claim preclusion.
The question before us today is whether the Colorado Statutory Rule Against Perpe-tuities Act, section 15-11-1101 et seq., C.R.S. (2004), creates an exception to the common law defense of claim preclusion. I believe that in this case it does. The plain language of the statute provides that the court shall reform the disposition of a nonvested interest *614if it has been determined to violate the rule against perpetuities. This language is without limitation. Additionally, under Atchison v. City of Englewood, 180 Colo. 407, 506 P.2d 140 (1973), the trial court’s entry of summary judgment in Argus I is arguably not preclu-sive of the statutory reformation claim.
I. Statutory Interpretation
In construing a statute, it is our primary purpose to ascertain and give effect to the intent of the legislature. Charnes v. Boom, 766 P.2d 665, 667 (Colo.1988). To that end, we look first to the language of the statute itself. People v. Dist. Court, 713 P.2d 918 (Colo.1986). Words and phrases are given effect according to their plain and ordinary meaning. Id. In line with that principle, we have similarly concluded that a statute does not abrogate the common law unless such abrogation was clearly the intent of the General Assembly. Preston v. Dupont, 35 P.3d 433, 440 (Colo.2001), Robinson v. Kerr, 144 Colo. 48, 52, 355 P.2d 117, 119-20 (1960).
A. Rule against perpetuities; Background
The common law rule against perpetuities was a landmine planted in real property .law that imploded upon the unwary. It vitiated interests that the parties had every intention of creating. Colorado’s Statutory Rule Against Perpetuities Act modeled after the Uniform Statutory Rule Against Perpetuities (1987) (amended 1990), seeks to make interests valid whenever possible and to give effect to the intent of the donor, even if the court must reform the instrument to carry out that intent. Krendl, 2A Colorado Methods of Practice § 72.1 at 115-16; § 72.28 at 160-61 (4th ed.1998). Because the statutory rule against perpetuities was intended to mitigate the harshness of the common law rule, it is more limited in scope than its common law predecessor. The statutory rule abolishes the common law rule that automatically voided interests that may not vest within a life in being plus 21 years, and replaces it with a “wait and see” principle for instruments drafted after May 31, 1991. § 15-11-1102(b).
B. Interests created before May 31, 1991
The provision we are concerned with today provides that where a nonvested property interest created before May 31, 1991 has been determined in a judicial proceeding to violate the rule against perpetuities, “a court upon the petition of an interested person shall reform. the disposition.” § 15 — 11— 1106(2) (emphasis added); see also, Uniform Statutory Rule Against Perpetuities (providing that the court “may reform” whereas Colorado rule provides “shall reform”).
II. Claim Preclusion
The doctrine of res judicata or claim preclusion generally holds that an existing judgment is conclusive of the rights of the parties in any subsequent suit on the same claim. Michaelson v. Michaelson, 884 P.2d 695 (Colo.1994). It applies to bar subsequent actions when the initial proceeding produces a final judgment, and when identity of subject matter, identity of claims for relief and identity of parties exist as to both claims. City & County of Denver v. Block 173 Assocs., 814 P.2d 824 (Colo.1991). It not only bars issues actually decided, but also any issues that should have been raised in the first proceeding, but were not. Id.
Although exceptions to the doctrine may be rare, they are not wholly absent from our jurisprudence. See Restatement (Second) of Judgments § 33 cmt. c (1982) (a declaratory action determines only what it actually decides and does not have a claim preclusive effect on other contentions that might have been advanced, including counterclaims by a defendant that, in any other type of action, would be barred by compulsory counterclaim rules). Colorado courts have held that a claim is not barred by principles of claim preclusion when the claim is not ripe or mature at the time the first case is pleaded.
In Atchison, we addressed whether a declaratory judgment was res judicata as to the vendor’s action seeking reformation of a purchase agreement. 180 Colo. 407, 506 P.2d 140. Atchison had sold certain property to the City, reserving a preemptive right to repurchase the property. In time, the City leased the property to Martin Marietta Corporation with an irrevocable *615option to purchase the property during the life of the lease. Atchison then brought an action for declaratory judgment. On summary judgment the trial court ruled that the preemptive right to repurchase was void as a violation against the rule of per-petuities. Atchison filed a second action against the City and Martin Marietta seeking reformation. The trial court granted the City’s motion for summary judgment on the ground that the first action was res judicata. We reversed, holding that “a declaratory judgment does not constitute an absolute bar to subsequent proceedings where the parties are seeking other remedies.” Id. at 414, 506 P.2d 140. We explicitly distinguished Atchison from Lane v. Page, 126 Colo. 560, 251 P.2d 1078 (1952), where the plaintiffs were granted the relief sought and therefore were barred from bringing a second action for other relief. However, Atchison did not prevail in his initial action before seeking other remedies. Thus, we held that Lane did not apply. With respect to Atchison’s failure to raise reformation in the initial action we noted:
It seems to us a bit incongruous to require that, when [plaintiff] takes this action he must also plead all sorts of other remedies in order to protect himself in the event that he loses as to the validity of the contract. We do not believe that such a requirement is within the spirit of our rule or the statute.
Id. at 413-414, 506 P.2d at 143. Although the trial court here resolved the ultimate issue of quiet title, and not just the declaratory judgment claim, I find the principle expressed in Atchison to have application here.
Clearly, Argus could have had the foresight to raise a statutory reformation claim in Argus I, but it was not required to do so. At the time the case was before the trial court, no court had yet determined that the agreement violated the rule against perpetuities. Thus, a request for reformation under section 15-11-1106 was not ripe. Pursuant to C.R.C.P. 13(a) a party need not assert a counterclaim if it has not matured at the time of the pleading. See In re Estate of Krotiuk, 12 P.3d 302 (Colo.App.2000). Under the plain language of the statute, a petition for reformation would necessarily mature at a time after judicial determination that the instrument violates the rule against perpetuit-ies. There is no requirement that a court must reform the instrument in the same action in which it determines that the interest violates the Rule.
Consideration of the statutory rule against perpetuities’ impact on property interest created after May 1991 reveals that the donor would have the benefit of the “wait and see” doctrine. In construing a statute, we must presume that a just and reasonable result is intended. § 2-4-201, C.R.S. (2004). It cannot be presumed that the legislature intended to provide greater protections for property interests created after the enactment of the statute than for those in existence at the time of its creation. Furthermore, we must refrain from construing a statute so as to reach a result that has irrational consequences. State Bd. of Med. Examiners v. Saddoris, 825 P.2d 39 (Colo.1992).
Finally, we have recognized that the application of the rule against perpetuities should be flexible. See Cambridge Co. v. East Slope Invs. Corp., 700 P.2d 537 (Colo.1985). In Cambridge, we reversed the judgment of the court of appeals setting aside a condominium owner’s conveyance of real property as void under the rule against perpetuities. We held that “the rule against perpetuities is not merely a technical rule.” Id. at 540. Rather, where the rule’s purpose will not be served, it should not be mechanically applied. Id. (citing Crossroads Shopping Ctr. v. Montgomery Ward & Co., 646 P.2d 330, 332 (Colo.1981); Southeastern Penn. Transp. Auth. v. Philadelphia Transp. Co., 426 Pa. 377, 233 A.2d 15 (1967); Restatement (First) of Property § 395 cmt. a (1936)).
III. Conclusion
While there are public policy concerns inherent in the recognition of such an exception to the doctrine of claim preclusion, it is not this court’s task to wrestle with those issues. Rather, it is the General Assembly that must address such concerns through legislation. The only declaration of public policy that we construe today is a statute that expresses clear disfavor towards strict *616application of the rule against perpetuities. Allowing reformation here would be consistent with the legislative intent and would have no impact other than to interests created pre-1991 which have been adjudged to violate the rule against perpetuities.
For all of the above reasons, I respectfully dissent and would reverse the court of appeals’ opinion and allow reformation of the agreement.
I am authorized to state Justice RICE and Justice COATS join in the dissent.